Citation Nr: 1023758	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1942 to 
September 1945.  He died on May [redacted], 2007.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007; the death certificate 
lists the immediate cause of death as acute myocardial 
infarction due to, or as a consequence of, congestive heart 
failure.  

2.  At the time of the Veteran's death, service connection 
had been established for residuals of a gunshot wound of the 
right thigh, residuals of a gunshot wound to the right ankle, 
degenerative arthritic changes of the cervical spine, 
degenerative osteoarthritis and spondylosis of the lumbar 
spine, and posttraumatic stress disorder (PTSD).

3.  Acute myocardial infarction, congestive heart failure, 
coronary artery disease, and hypertension were initially 
demonstrated years after service, and have not been shown, by 
competent clinical evidence of record to be causally related 
to, or aggravated by, active service or a service-connected 
disability.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in August 2007, 
VA informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The correspondence did not notify 
the appellant that an effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  In addition, it did not inform the 
appellant of the conditions for which the Veteran was 
service-connected during his lifetime. 

The Board finds that the VCAA notice deficiency is not 
prejudicial to the appellant.  First, as the claim for 
entitlement to service connection for the cause of the 
Veteran's death is denied, in the decision below, no 
effective date will be assigned; therefore, there can be no 
possibility of any prejudice to the appellant.  Second, the 
record reflects that the appellant had actual notice of the 
Veteran's service-connected disabilities.  In this regard, a 
December 2008 statement of the case (SOC) informed the 
appellant of the disabilities for which the Veteran was 
service-connected at the time of his death.  While VA's duty 
to notify under the VCAA cannot be met by cobbling together 
pre- and post-decisional documents, such as rating decisions 
and statements of the case (See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed Cir. 2006)), there is no prohibition in this 
regard as to demonstrating actual notice held by an appellant 
so as to render a VCAA notice defect nonprejudicial.  
Further, not only was the appellant provided with actual 
notice in the SOC, she has submitted statements in support of 
her appeal in which she acknowledges that the Veteran was 
service-connected for posttraumatic stress disorder (PTSD) 
and other conditions, and acknowledges that he was not 
service-connected for any heart disabilities.  She has also 
been represented by an accredited representative during her 
appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  Both the appellant and her representative have 
averred that the Veteran's death was causally related to his 
service-connected PTSD.  Based on the foregoing, the Board 
finds that the appellant has had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication is not affected.  The 
evidence of record is against a finding that she has been 
prejudiced by a lack of proper VCAA notice.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served."). In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, his service treatment 
records (STRs), and VA examination and treatment records.  
Additionally, the claims file contains the appellant's 
statements in support of her claim.  The Board has carefully 
reviewed such statements, and concludes that there has not 
been identification of further evidence not already of record 
for which VA has a duty to obtain.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   



Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis, and cardiovascular-renal disease, to 
include hypertension, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service. 38 
C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

In Robinson v. Shinseki 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.  First, Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the claimant has not 
provided any in-service record documenting the claimed injury 
-to determine whether to grant service connection.  The 
Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 252, 254 
(1992) [a non-precedential Court decision may be cited "for 
any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to Court decisions, it 
applies to those of a superior tribunal, the Federal Circuit. 

Secondary Basis

A disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Veteran died in 
May 2007.  The certificate of death lists the cause of death 
as acute myocardial infarction due to or as a consequence of 
congestive heart failure.  The approximate interval from 
onset of congestive heart failure to death is listed as 
months.  No other condition is noted as a condition which 
gave rise to the immediate cause of death or a significant 
condition contributing to the death.  At the time of the 
Veteran's death, he was service-connected for residuals of a 
gunshot wound of the right thigh, residuals of a gunshot 
wound to the right ankle, degenerative arthritic changes of 
the cervical spine, degenerative osteoarthritis and 
spondylosis of the lumbar spine, and PTSD.  The appellant 
avers that the Veteran had stress related to this PTSD, and 
that the stress caused or aggravated a heart condition, or 
weakening of the heart, which led to his death.

The Veteran's STRs are negative for any complaints of, or 
treatment for a heart condition, to include hypertension, 
coronary artery disease, congestive heart failure, or a 
myocardial infarction.  A post service hospital summary 
report, dated in August 1984, reflects that the Veteran had 
had high blood pressure since 1979.  The report reflects that 
the Veteran "was originally on Inderal but was told that he 
had possible congestive heart failure and it was discontinued 
and changed to Clonidine .1mg [twice daily].  The Board notes 
that the Veteran was discharged from service in September 
1945; thus, the clinical diagnosis of high blood pressure was 
approximately 34 years after separation from service.  A 
subsequent July 1991 medical record reflects that the Veteran 
had had hypertension for 20 years; this would put the onset 
at approximately 1971, or beginning 26 years after separation 
from service.  A May 1990 medical record reflects that the 
Veteran had coronary artery disease (CAD) which was stable on 
medication.  No other prior or subsequent record reflects a 
clinical diagnosis of CAD.  The Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000.)  There is no competent 
credible medical evidence of record which causally relates 
the Veteran's heart disabilities or hypertension to active 
service.  The Board finds that the evidence is against a 
finding that service-connection on a direct-incurrence basis 
is warranted for a heart disability, to include hypertension, 
coronary artery disease, congestive heart failure, or a 
myocardial infarction.

The Veteran was service-connected for PTSD effective August 
1998.  A November 1998 VA examination report reflects that 
the Veteran had not had any hospitalizations or outpatient 
treatment for a psychiatric disorder.  It was noted that the 
Veteran had had numerous surgeries, including two neck 
surgeries, two back surgeries, a right shoulder surgery, was 
status post kidney removal, was status post thyroid removal, 
and had diabetes mellitus, degenerative arthritis, and 
hypertension.  The Veteran and his wife reported that he 
socialized well and had close friends, though many of them 
had since died, and the Veteran and his wife were not aware 
of any relationship interpersonal difficulties.  The examiner 
opined that it appeared "that the Veteran had an acute post-
traumatic stress disorder reaction, which faded over time and 
he was essentially without symptoms through most of his adult 
life."  The examiner noted that the Veteran had only minor 
PTSD symptoms. 

The accredited representative has cited literature that 
apparently finds a connection between coronary artery disease 
and stress.  The Court has held that a medical article can 
provide important support when combined with an opinion of a 
medical professional if the medical article discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. 
App. 222, 228 (1999). See also Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
short, articles and treatises tend to be general in nature 
and tend not to relate to the specific facts in a given 
claim.  In the present case, the studies cited by the 
appellant fall into this general category.  There is no 
evidence of record, and the appellant does not aver, that the 
articles, studies, or data discuss the Veteran.  Importantly, 
there is also no medical opinion relating the articles, 
studies, or data to the Veteran's condition.  Finally, the 
death certificate does not list CAD as a cause of death, and 
the medical records do not indicate a current diagnosis of 
CAD at the time of his death.  Based on the foregoing, the 
evidence cited by the accredited representative is not 
probative with regard to the issue here on appeal.

Service connection for a heart disability, to include 
hypertension and congestive heart failure, is not warranted 
as there is no competent credible medical evidence of record 
that any such disability is causally related to military 
service, to include as secondary to PTSD or any other 
service-connected disability.  The Board acknowledges that 
the Veteran had several service-connected disabilities at the 
time of his death; however there is no competent medical 
evidence of record which reflects that any of his service-
connected disabilities was a principal or a contributory 
cause of death.  

The appellant may sincerely believe that the cause of the 
Veteran's death was his service-connected PTSD or his other 
service connected disabilities.  However, as a lay person she 
is not capable of opining on matters requiring medical 
knowledge or expertise, such as the present case.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board 
acknowledges that the Veteran served in World War II and 
appreciates his honorable service; however, as the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for the cause of the Veteran's death must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


